 In the Matter of AMERICAN FRANCE LINEet al.(SHEPARD STEAMSHIPCOMPANY)andINTERNATIONAL SEAMEN'S UNION OF AMERICACaseNo. R-157Water Transportation Industry-Contract:held no bar to certification ofanother representative,in absenceof proof thatcontracting union represented amajority either at' time of inception or at time of renewal of contract, whenpetition for investigation had been filed prior to time of renewal.Mr. David A. Moscovitz,for the Board.Mr.H. R. Korey,ofNew York City, for Shepard SteamshipCompany.Mr. William L. Standard,of New York City,for N. M. U.Mary Lemon Schlei f er,of counsel to the Board.SUPPLEMENTAL DECISIONMay 10, 1938Pursuant to petitions filed with the National Labor Relations Board,herein called the Board, by International Seamen's Union of America,herein called I. S. U., requesting investigations and certifications ofrepresentatives of the unlicensed personnel employed on the vesselsoperated by 76 steamship companies, a hearing was held in NewYork City on June 21, 1937, before a Trial Examiner duly designatedby the Board.On July 16, 1937, the Board issued a Decision and Direction ofElections,' directing that elections by secret ballot be conducted amongthe unlicensed personnel, with certain exceptions, employed by 52of the companies concerning which petitions had been filed, includingShepard Steamship Company, New York City.Pursuant to the Direction of Elections, an election by secret ballotwas conducted between October 4 and November 1, 1937, by theRegional Director for the Second Region (New York City) amongthe employees in the appropriate unit employed on the five vessels zoperated by Shepard Steamship Company.On December 14, 1937, the said Regional Director issued and dulyserved upon the parties an Intermediate Report on the results of13 N.L.R B.64.n These vessels areWind Rush,Timber Rush,Sage Brush,Sea Thrush,andHarpoon.79 ,801NATIONAL LABOR RELATIONS BOARDthe election among the employees of Shepard Steamship Company.As to the results of the election, the Regional Director reported as-follows :Total number eligible to vote-------------------------------- 141Total number of ballots cast--------------------------------- 130Total number of votes in favor -of InternationalSeamen'sUnion of America, or its successor, affiliated with the Amer-ican Federation of Labor----------------------------------5Total number of votes in favor of National Maritime Union of-America, affiliated with the Committee. for Industrial Organ-ization --------------------------------------------------- 112Total number of votes in favor of neither organization.--------.13Total number of blank ballots--------------------------------0Total number of void ballots ---------------------------------0Total number of challenged ballots---------------------------0No objections or exceptions having been filed to the Intermediate-Report; the Board on January 10, 1938, certified National Maritime-Union of America, herein called N. M. U., as the exclusive repre-sentative of, the unlicensed personnel employed on the vessels oper-ated by Shepard Steamship Company, for the purposes of collective' bargaining.3Subsequent to the certification of N. M. U., the Board was informedthat numerous labor disputes were arising in connection with the,operation of the vessels of Shepard Steamship Company.These dis-putes were alleged to have arisen by virtue of attempts by Sailors'Union of the Pacific, herein called S. U. P., to enforce a contractwhich it alleges was entered into by S. U. P. and the company priorto the election and which-S. U. P. alleges is still a valid subsisting-contract despite the subsequent certification of N. Al. U. as repre-sentative for the purposes 9f collective bargaining.The Board, onits own motion, upon being informed of these facts, held anotherhearing in New York City on April 25, 1938.The Board's knowledge as to which labor organizations have an-interest in any representation proceeding is derived from the allega-tions of the petition as supplemented by facts called to the Board'sattention by the interested parties.The petitions filed in these casesby I. S. U. named N. M. U. as the only other labor organization-claiming to represent the unlicensed personnel employed by the 76lines.The Board not having been informed prior to the first hearingthat S. U. P. had any interest in the proceeding, S. U. P. was notserved with notice of the hearing.Shepard Steamship Company was represented at the first hearingby Otis N. Shepard, vice president of the company. Shepard testi-fied that serious labor difficulties had been experienced by companies3 4 N. L. R. B. 766. DECISIONS AND ORDERS81such as his which are engaged in intercoastal operations, but failed toinform the -Board that Shepard Steamship Company had entered intoa contract with S. U. P.Since the Board was aware of the possibility that groups on theWest Coast which were not represented at the hearing might have hadan interest in the pending elections if all operations of the companiesinvolved were included, the Direction of Elections issued July 16,1937, expressly limited the elections to vessels of each of the com-panies which "operated out of Atlantic and Gulf ports."The term"operated out of" a particular port meant the port at which each voy-age was commenced and ended, and from and to which articles arerequired to be signed by crews, according to law.4On August 16, 1937, the Board issued an Amendment to Decision:md Supplemental Decision, in which the Board directed that a spacebe provided on the ballot in which voters might indicate that they didnot wish any of the named organizations to represent them.One ofthe effects of this provision was to protect any organization, whichemployees might wish to have represent them, and which had not beena party to the proceedings in New York City on June 21, 1937.On October 14, 1937, approximately 3 months after the election wasordered and after three of the five vessels of the Shepard SteamshipCompany had been voted, the Board was for the first time informed,by a telegram to the Board signed "Sailors Union of the Pacific,Harry Lundeberg, Secretary-Treasurer," that a contract betweenShepard Steamship Company and S. U. P. was claimed to exist. Thistelegram stated that S. U. P. had a contract with Shepard SteamshipCompany covering all vessels operated by the Company.Upon receipt of this telegram the Board conducted further investi-gations concerning the operations of Shepard Steamship Company.On November 3, 1937, as part of such investigation, the RegionalDirector for the Second Region requested further information fromShepard Steamship Company as to which of its vessels were operatedout of Atlantic and Gulf ports and which, if any, vessels of the com-pany were being operated under agreements with West Coast organi-zations.On November 4, 1937, Otis N. Shepard replied, stating inpart:We do not know that we have any binding agreement with anyof the Unions representing unlicensed personnel at the presenttime.We have had agreements with both the Union on the Pa-cific Coast and also with the Union on the Atlantic Coast.All4The term "home port"is used by the maritime industry with the same meaning.63 N.L.R B 74. 82NATIONAL LABOR RELATIONS BOARDthese agreements however, have expired and we are now operat- ,ing on verbal understandings with booth of the Unions.The letter also contained detailed information concerning the opera=tion of the five vessels of the company. The Board, in reliance on thestatement of Shepard that no contract was then in existence betweenthe company and S. U. P., and believing that the mode of operationstated to be in existence by the company constituted operation of allfive vessels out of Atlantic and Gulf ports, directed the RegionalDirector to proceed with balloting on all five vessels of the line.On November 9, 1937, the Secretary of the Board, at its direction',wrote Harry Lundeberg, stating that it had delayed replying to thetelegram pending receipt of a report from the Regional Director ofthe Second Region.This letter also stated :The other company referred to in your telegram is the ShepardSteamship Company.There again the Board had applied thesame rule that an election should be held on boats whose homeports are located on the East Coast or the Gulf. In most in-stances the Board must depend on the companies for informationregarding the location of the home ports of the ships. If youthink that in any specific case the Board has posted and voted aship whose home port is on the Pacific Coast I would suggest youcommunicate with Mrs. Herrick, the Director of our regionaloffice in New York, regarding that particular case.No further communication has ever been received by the Board fromS.U. P.On April 23, 1938, the Board on its own motion and for the rea-sons hereinbefore indicated, served notice upon N. M. U., S. U. P.,and Shepard Steamship Company that a hearing would be held inNew York City before a Trial Examiner on April 25, 1938, to hearargument on the question of whether the record in this matter shouldbe reopened.Representatives of N. M. U. and the company ap-peared and participated in the hearing.Although the New Yorkrepresentative of S. U. P. was served with notice, S. U. P. failed toappear at the hearing.Shepard Steamship Company put in evi-dence both its contract with S. U. P. and brief details of the circum-stances surrounding its inception.Pertinent provisions of the contract provide that the companyagrees to recognize S. U. P. as the representative of their unlicensedpersonnel for the purposes of collective bargaining; that the contractis applicable to all vessels operated by the company; that the com-pany will give preference in employment of unlicensed deck personnelto members of S. U. P.; that there will be no strikes, lock-outs, or stop-pages of work during the period of the agreement for any cause; that DECISIONS AND ORDERS83the company agrees to sign articles to pay on and off on the WestCoast for all its vessels ; and that the agreement shall be effectivefrom April 28, 1937, to September 30, 1937, and be thereafter renewedfrom year to year unless either of the parties gives written notice oftermination within 30 days of the expiration period in any year.Nowritten notice of termination of the contract was given by eitherS. U. P. or Shepard Steamship Company prior to September 30, 1937.On the basis of the record in this proceeding it appears that thecontract is clearly invalid.Although the contract establishes con-ditions of employment for only unlicensed deck personnel, it pro-vides for recognition of S. U. P. for all unlicensed personnel andconsequently must be construed as a contract with S. U. P. as therepresentative of the entire unlicensed personnel.However, therehas been no showing that S. U. P. had been designated by a majorityof the unlicensed personnel and so was entitled to act as their repre-sentative for the purposes of ' collective bargaining.In fact whatevidence there is as to S. U. P.'s position indicates that it was therepresentative of only a small minority of such employees.In the first place, S. U. P. admits to membership only unlicenseddeck personnel.°Even if every employee of the company in thisclassification had been a member at the time the contract was made, itsmembership would have comprised only about one-third of the entireunlicensed personnel. In the absence of proof we cannot assume thatany persons but members, or at least applicants for membership, havedesignated a labor organization as their representative.Actually, however, it seems clear that S. U. P.'s membership amongemployees of the company was practically confined to the crews oftwo of its five vessels,Wind RushandHarpoon.While, accordingto the company, S. U. P. managed to force it to open West Coastarticles on these vessels early in 1937, it continued to operate as anEast Coast operator, securing only occasional replacements fromS.U. P. on the West Coast, for the other three vessels of the line. Itis clear, therefore, that the contract was invalid at its inception onApril 28, 1937.In addition, at the time the contract was renewed on September 30,1937, by virtue of the failure of either party to give notice of itstermination, not only had a petition been filed to investigate therepresentative of the unlicensed personnel of Shepard SteamshipCompany but the Board had already directed that an election be heldamong the employees of this company to determine such representa-tive.There was also no showing that S. U. P. had been designated9 SeeMatters of PacifloSteamship Company, et al.andSailors'Union of the Paciflo2N.L. R.B.214. 84 -NATIONALLABOR RELATIONS BOARDas collective bargaining representative by a majority of the unlicensedpersonnel of Shepard Steamship Company at the time the contractwas renewed.7 In the absence of proof that S. U. P. had a majorityin the appropriate unit at the time its contract with the, companywas renewed, since it was renewed after a petition for investigationof representatives had been filed with this Board, the contract willnot,be considered a bar to investigation and possible certification ofanother representative."On all the evidence, we see no reason for reopening the record inthis case nor for any amendment to our Certification of January 10,1938, in which we certified N. M. U. as the exclusive representativeof the unlicensed personnel employed on the vessels operated out ofAtlantic and Gulf ports by Shepard Steamship Company.4 The results of the election conductedby theBoard, at this time, as previously setforth, showan overwhelmingmajority for N. M. U.The 13ballots on which employeesindicated they did notwish eitherN. M. U. or I.S.U. to representthem are apparentlythe total number of employees who may have wished representationby S. U. P.s SeeMatter of Teemessee Electric Power CompanyandInternational Brotherhood ofElectricalWorkers, 7N. L. R. B. 24.